Citation Nr: 0019188	
Decision Date: 07/21/00    Archive Date: 07/25/00

DOCKET NO.  96-42 090A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1943 to 
September 1945.  He died in January 1995, and the appellant 
is his widow.

This case comes to the Board of Veterans' Appeals (Board) 
from a September 1995 RO decision which denied service 
connection for the cause of the veteran's death.  A Board 
hearing was requested and scheduled, but by a letter dated in 
July 2000, the appellant withdrew her hearing request.


FINDING OF FACT

The appellant has not submitted competent evidence to show a 
plausible claim for service connection for the cause of the 
veteran's death.


CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from October 
1943 to September 1945.  The Board notes that the veteran's 
service medical records are unavailable, having been 
destroyed in the 1973 fire at the National Personnel Records 
Center (NPRC).  During his lifetime, the veteran did not have 
any established service-connected disabilities.

There are no post-service medical records until the 1990s.

A private hospital discharge summary from Jamaica Hospital 
shows that the veteran was hospitalized from June 1994 to 
July 1994 after an episode of syncope.  The examiner noted a 
past medical history of non-insulin-dependent diabetes 
mellitus, a pacemaker for sick sinus syndrome, congestive 
heart failure (CHF), and chronic renal failure.

Private medical records from R. I. Mendelson, MD, dated in 
July 1994 reflect that the veteran was treated for a 
cerebrovascular accident (CVA).  Dr. Mendelson noted that the 
veteran had a history of chronic renal failure, coronary 
artery disease (CAD), sick sinus syndrome with permanent 
pacemaker, and non-insulin-dependent diabetes mellitus.  He 
noted that the veteran had a myocardial infarction in 1982, 
and internal bleeding in 1988.  The diagnostic impressions 
were a cerebellar CVA, CAD, chronic renal failure, history of 
CHF, and sick sinus syndrome.

Private medical records from Jamaica Hospital reflect that 
the veteran was admitted on January 3, 1995, when he 
presented with chills and dyspnea.  The examiner noted that 
he had a history of diabetes mellitus, CHF, chronic renal 
failure, myocardial infarctions in 1982 and 1986, a permanent 
pacemaker since 1990 for sick sinus syndrome, and chronic 
peripheral edema with blistering of the left calf.  The 
veteran reported that the latter condition had worsened 
recently, with erythema of the left lower extremity.  On 
admission, he denied chest pain and had no history of angina, 
hypertension, dyspnea on exertion, orthopnea, paroxysmal 
nocturnal dyspnea, chest pain, or palpitations.  The examiner 
indicated that the veteran was felt to be septic, most likely 
secondary to cellulitis of the left lower extremity, and he 
was in mild CHF, probably secondary to sepsis.  The veteran's 
cellulitis was treated and gradually improved.  His CHF 
worsened, and a chest X-ray study revealed possible 
pneumonia.  The veteran was treated with antibiotics.  On 
January 21, 1995, the veteran suffered a cardiac arrest and 
was treated with cardiopulmonary resuscitation and was placed 
on cardiac life support, but could not be resuscitated.  He 
died in the hospital.  The principal discharge diagnosis was 
sepsis.  Secondary discharge diagnoses were cellulitis of the 
left lower extremity, chronic renal failure, CHF, pneumonia, 
respiratory failure, sick sinus syndrome, hypoxia, anemia, 
peripheral vascular disease, diabetes mellitus, 
cerebrovascular disease, and CAD.

The veteran's death certificate reveals that he died at 
Jamaica Hospital on January 21, 1995, where he was an 
inpatient.  The death certificate indicates that his death 
was due to natural causes.

In February 1995, the appellant submitted a claim for service 
connection for the cause of the veteran's death.  She stated, 
"I claim death due to hypertension."

In March 1995, the RO requested additional service medical 
records from the NPRC.  

By a memorandum dated in June 1995, the NPRC indicated that 
the veteran's clinical records could not be reconstructed, 
and enclosed a hospital extract from the Surgeon General's 
Office (SGO) concerning the veteran.  Such extract reflects 
that the veteran was treated for acute nasopharyngitis in 
April 1945.  The record does not reflect treatment for a 
cardiovascular disorder.

By a statement dated in September 1996, the appellant 
asserted that hypertension was the cause of the veteran's 
death.

By a statement dated in March 2000, the appellant's 
representative asserted that the veteran's hypertension was 
related to his cardiac failure.

II.  Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause, it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service incurrence for 
certain chronic diseases, including heart disease, will be 
presumed if manifest to a compensable degree within the year 
after active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

The threshold question in this case is whether the appellant 
has met her initial burden of submitting evidence to show 
that her claim, for service connection for the cause of the 
veteran's death, is well grounded, meaning plausible.  38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  If she has not done so, there is no VA duty to 
assist her in developing the claim, and the claim must be 
denied. Id.

For a claim to be well grounded, it must be supported by 
evidence, not just allegations.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  When, as in the present case, the 
determinative issue involves questions of medical diagnosis 
and causation, competent medical evidence is required to make 
the claim well grounded; lay opinions by the appellant on 
such matters are not competent evidence and do not serve to 
make the claim well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  For a claim of service connection for the 
cause of the veteran's death to be well grounded, there must 
be competent medical evidence that an established service- 
connected disorder caused or contributed to death, or medical 
evidence that the conditions involved in death are linked to 
service or to an established service-connected condition.  
Ruiz v. Gober, 10 Vet. App. 352 (1997); Johnson v. Brown, 8 
Vet. App. 423 (1995).

The file shows that during the veteran's lifetime, he had no 
established service-connected disabilities.

The veteran's service medical records from his 1943-1945 
active duty are unavailable, and there is no medical evidence 
of record indicating that he was treated during service, or 
for many years later, for the medical conditions involved in 
his death in 1995.  There is no medical evidence of a heart 
condition (or other serious ailments, such as diabetes 
mellitus, a pacemaker for sick sinus syndrome, CHF, and 
chronic renal failure) until 1994, with a history of a 
myocardial infarction in 1982, decades after service.

The veteran was hospitalized in early January 1995 and 
treated for cellulitis, sepsis, CHF, and pneumonia.  He 
suffered a cardiac arrest and died in the hospital.  The 
principal discharge diagnosis was sepsis.  Secondary 
discharge diagnoses were cellulitis of the left lower 
extremity, chronic renal failure, CHF, pneumonia, respiratory 
failure, sick sinus syndrome, hypoxia, anemia, peripheral 
vascular disease, diabetes mellitus, cerebrovascular disease, 
and CAD.  The veteran's death certificate indicates that he 
died of natural causes.  

No competent medical evidence has been submitted to show that 
show that the CHF, CAD, sick sinus syndrome, or any of the 
other severe ailments which existed at the time of death, are 
linked to service.  In short, there is no competent medical 
evidence of causality as required for a well-grounded claim 
for service connection for the cause of death.  Ruiz, supra; 
Johnson, supra.  Statements by the appellant or her 
representative on such matters do not constitute competent 
medical evidence, since, as laymen, they have no competence 
to give a medical opinion on diagnosis or etiology of a 
disorder.  Grottveit, supra.

In the absence of competent medical evidence of causality, as 
discussed above, the appellant's claim for service connection 
for the cause of the veteran's death is implausible and must 
be denied as not well grounded.


ORDER

Service connection for the cause of the veteran's death is 
denied.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



 

